IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,568


EX PARTE MICHAEL BRANDON REID, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6381-B IN THE DISTRICT COURT

FROM HASKELL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of manufacture and delivery of a controlled substance and sentenced to twenty years' imprisonment. 
He did not appeal his conviction. 
	Applicant contends that his conviction was in violation of his right to due process.  The State
and the trial court agree that Applicant is entitled to relief.
	Relief is granted.  The judgment in Cause No. 6381 in the 39th Judicial District Court of
Haskell County is set aside, and Applicant is remanded to the custody of the sheriff of Haskell
County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 25, 2011
Do Not Publish